Exhibit 10.09 December 4, 2008 AJW Partners, LLC AJW Partners II, LLC New Millennium Capital Partners III, LLC AJW Master Fund, Ltd. AJW Master Fund II, Ltd. 1044 Northern Boulevard Suite 302 Roslyn, New York 11576 Ladies and Gentlemen: We have acted as counsel to AmeriResource Technologies, Inc., a Delaware corporation (the "Company"), in connection with the Securities Financing Agreement, dated as of December 1, 2008, between you and the Company (the "Agreement") and the transactions contemplated therein. Capitalized terms used herein and not otherwise defined herein shall have the respective meanings assigned to such terms in the Agreement. The Agreement, the Registration Rights Agreement, the Notes, the Warrants, the Security Agreement, and the Intellectual Property Security Agreement, the Subsidiary Guaranty are hereinafter referred to collectively as the "Transaction Agreements." In so acting, we have examined (i) the Transaction Agreements, (ii) the Company's Articles of Incorporation, as in effect on the date hereof (the "Articles of Incorporation"), and(iii) the Company's Bylaws, as in effect on the date hereof (the "Bylaws"), and we have examined and considered such corporate records, certificates and matters of law as we have deemed appropriate as a basis for our opinions set forth below. Based on the foregoing and subject to the assumptions, limitations, qualifications and exceptions stated herein, we are of the opinion that as of the date hereof: Article 1. The Company is duly organized, validly existing and in good standing under the laws of their respective jurisdictions of incorporation, have all requisite corporate power and authority to conduct their business as described in the Company's Annual Report on Form 10-K for its fiscal year ended December 31, 2007 (the "10-K"), as amended, and are duly qualified as a foreign corporation todo business in each jurisdiction in which the nature of the business conducted by them makes such qualification necessary and in which the failure to so qualify would have a Material Adverse Effect. Article II. (i) The Company and Subsidiary has the requisite corporate power and authority to enter into and perform the Transaction Agreements, and to issue the Notes, the Warrants, the shares issuable upon an event of default in accordance with the terms of the Notes, and the Warrant Shares upon exercise of the Warrants in accordance with the terms of the Warrants, (ii) the execution and delivery of the Transaction Agreements by the Company and the 195 Route 9 South, Suite 204, Manalapan, NJ 07726 Tel Fax anslowlaw.com consummation by it of the transactions contemplated thereby have been duly authorized by the Company's Board of Directors and no further consent or authorization of the Company, its Board of Directors, or its shareholders is required, (iii) the Transaction Agreements have been duly executed and delivered by the Company, and (iv) the Transaction Agreements constitute valid and binding obligations of the Company enforceable against the Company in accordance with their terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws relating to, or affecting generally, the enforcement of creditors' rights and remedies or by other equitable principles of general application and subject to the limitation that the indemnification and contribution provisions of the Registration Rights Agreements may be unenforceable as a matter of public policy. Article III. The shares issuable upon an event of default in accordance with the terms of the Notes and the Warrant Shares are duly authorized and, upon issuance in accordance with the terms and conditions of the Notes and the Warrants (as applicable) will be validly issued, fully paid and non-assessable, and free from all taxes, liens and charges with respect to the issuance thereof. The terms and conditions of the Notes are as set forth in the Notes and the terms and conditions of the Warrants are as set forth in the Warrants. A number of shares of Common Stock sufficient to meet the Company's obligations to issue Common Stock upon full exercise of the Warrants has been duly reserved. Article IV. As of the date hereof, the authorized capital stock of the Company consists of (i) 50,000,000,000 shares of Common Stock, par value $0.001 per share of which 4,398,674,337 shares of Common Stock are issued and outstanding; and (ii) 10,000,000 shares of preferred stock, par value $0.001 per share. All of such outstanding shares have been validly issued and are fully paid and nonassessable. With the exception of those shares listed in the Company's December 31, 2007 Form 10-K and September 30, 2008 Form 10-Q, to the best of our knowledge, no shares of Common Stock or preferred stock are subject to preemptive rights or any other similar rights of the shareholders of the Company pursuant to the Articles of Incorporation of Bylaws or by statute or pursuant to any agreement by which the Company is bound of which we are aware, and to our knowledge are not subject to any liens or encumbrances. With the exception of those shares listed in the Company's December 31, 2007 Form 10-K and September 30, 2008 Form 10-Q, to the best of our knowledge to the Agreement, (i) there are no outstanding options, warrants, scrip, rights to subscribe to, calls or commitments of any character whatsoever relating to, or securities or rights convertible into, any shares of capital stock of the Company or any of its Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is or may become bound to issue additional shares of capital stock of the Company or any of its Subsidiaries, and (ii) there are no agreements or arrangements under which the Company or any of its subsidiaries is obligated to register the sale of any of its or their securities under the 1933 Act (except the Registration Rights Agreement) and (iii) there are no anti-dilution or price adjustment provisions contained in any security issued by the Company (or in any agreement providing rights to security holders) that will be triggered by the issuance of the Notes, the Warrants, the Conversion Shares or the Warrant Shares. Article V.The Company meets the eligibility requirements for the use of Form S-1 for the registration of the Conversion Shares and the Warrant Shares. Article VI.Based upon your representations, warranties and covenants set forth in the Agreement, the Securities may be issued to you without registration under the 1933 Act. Article VII. Other than necessary approvals that have been obtained, no authorization approval or consent of any court, governmental body, regulatory agency, self-regulatory organization or stock exchange or market, or the shareholders of the Company or, to our knowledge, any third party is required to be obtained by the Company for the issuance and sale of theSecurities as contemplated by the Transaction Agreements or the consummation of the other transactions contemplated thereby. Article VIII.
